EXHIBIT 10.1




FIRST AMENDMENT




THIS FIRST AMENDMENT (this "Amendment") dated as of August 27, 2010, amends the
Credit Agreement (the "Credit Agreement") dated as of July 30, 2010, among
MADISON GAS AND ELECTRIC COMPANY (the "Borrower"), various financial
institutions and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
"Administrative Agent"). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as defined therein.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement which provides for the Lenders to make financial
accommodations to the Borrower from time to time; and

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:

SECTION 1.

AMENDMENTS. Effective on (and subject to the occurrence of) the Amendment
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:

(a)

The definition of "Facility Termination Date" is deleted in its entirety and
replaced with the following:

"Facility Termination Date": means July 30, 2013, or any later date that is
specified as the Facility Termination Date in accordance with Section 2.16 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

(b)

The definition of "Trigger Date" is deleted in its entirety.

(c)

The following Section 2.1.5 is added in proper sequence:

2.1.5.

Mandatory Prepayment. The Borrower shall pay for the ratable account of the
Lenders the aggregate principal amount outstanding hereunder such that, for a
period of at least one day during any 364 day period, the principal amount of
all outstanding Loans hereunder shall be zero.

(d)

Section 2.12 is amended by deleting the reference to "commitment" in the fifth
sentence thereof.

(e)

Section 5.18 of the Credit Agreement is deleted in its entirety and replaced
with the following:





1

First Amendment to

Madison Gas Credit Agreement







--------------------------------------------------------------------------------



5.18.

Regulatory Approval. No consent, authorization or approval of, and/or filing or
registration with, any governmental body or regulatory authority is required in
connection with the execution, delivery or performance of the Loan Documents or
for the consummation of the transactions herein contemplated, or for the
validity or enforceability thereof."

SECTION 2.

REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Lenders that (a) each warranty set forth in Article V (including Section 5.18 as
amended by this Amendment) of the Credit Agreement is true and correct as if
made on the date hereof, (b) the execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of its obligations under the
Credit Agreement as amended hereby (as so amended, the "Amended Credit
Agreement") (i) are within the corporate powers of the Borrower, (ii) have been
duly authorized by all necessary corporate action, (iii) have received all
necessary governmental approval and (iv) do not and will not violate any
provision of law or of the charter or by-laws of the Borrower or any indenture,
loan agreement or other material contract, order or decree which is binding upon
the Borrower, and (c) this Amendment and the Amended Credit Agreement are the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditor's rights generally or by equitable principles.

SECTION 3.

EFFECTIVENESS. The amendments set forth in Section 1 shall become effective, as
of the day and year first above written, on the date (the "Amendment Effective
Date") on which the Administrative Agent has received (by facsimile or
otherwise) counterparts of this Amendment executed by the Borrower and the
Lenders.

SECTION 4.

MISCELLANEOUS.

Section 4.1

Continuing Effectiveness, etc. As herein amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

Section 4.2

Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

Section 4.3

Governing Law. This Amendment shall be a contract made under and governed by the
laws of the State of Wisconsin applicable to contracts made and to be performed
entirely within such State.

Section 4.4

Successors and Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signature Page Follow]





2

First Amendment to

Madison Gas Credit Agreement







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.







MADISON GAS AND ELECTRIC COMPANY




By:

/s/ Jeffrey C. Newman

Name:

Jeffrey C. Newman

Title:

Vice President, Chief Financial Officer,

Secretary and Treasurer







JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuer and as a Lender




By:

 /s/ David N. Slezewski

Name:

 David N. Slezewski

Title:

Vice President







BANK OF AMERICA, N.A., as Syndication Agent and a Lender




By:

/s/ Carlos E. Morales

Name:

Carlos E. Morales

Title:

Vice President







U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender




By:

Mary Pat Williams

Name:

Mary Pat Williams

Title:

Vice President











3

First Amendment to

Madison Gas Credit Agreement





